 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAWFIQ MORRAR AND                                 No. 2:19-cv-00833-KJM-KJN
      AMNA SALAMEH.,
12                                                      ORDER DENYING
                         Plaintiffs,                    PLAINTIFF’S MOTION FOR LEAVE
13                                                      TO TAKE EXPEDITED DISCOVERY
             v.
14
      UNITED STATES AND USDA FOOD &
15    NUTRITION SERVICE,
16                       Defendants.
17

18          On June 20, 2019, the Court entertained oral argument regarding Plaintiffs’ motion for

19   leave to take expedited discovery (ECF No. 10) in connection with their motion for preliminary

20   injunction (before District Judge Mueller, set for a hearing June 28—see ECF No. 7). At the

21   hearing, attorney Bashar Ahmad appeared in person and attorney Stewart Fried appeared

22   telephonically on behalf of Plaintiffs; attorney Edward Olsen appeared on behalf of Defendants.

23          After carefully considering the written briefing, the oral argument, and the applicable law,

24   and for the reasons stated on the record at the hearing, the Court finds a lack of good cause to

25   grant Plaintiff’s request for expedited discovery under Fed. R. Civ. P. 26(d). Trulite Glass &

26   Aluminum Solutions, LLC v. Smith, 2016 WL 8738432, at *1 (E.D. Cal. Aug. 10, 2016). In

27   determining whether good cause justifies expedited discovery, courts commonly consider:

28   “(1) whether a preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the
                                                       1
 1   purpose for requesting the expedited discovery; (4) the burden on the defendants to comply with

 2   the requests; and (5) how far in advance of the typical discovery process the request was made.”

 3   Apple Inc. v. Samsung Elecs. Co., 2011 WL 1938154, at *1 (N.D. Cal. May 18, 2011).

 4          While true that a preliminary injunction is pending before Judge Mueller, the remaining

 5   four factors weigh against Plaintiffs. Plaintiffs requested leave to take 25 Requests for

 6   Admissions, 10 Requests for Production of Documents, 10 Interrogatories, and 2 four-hour

 7   depositions of a USDA and an FNS representative. Given that Plaintiffs waited a month after

 8   filing their complaint to request the expedited discovery—leaving Defendant just four days1 to

 9   respond to this broad ask—the Court finds the breadth, timing, and burden factors weigh against

10   Plaintiffs. Further, and most damaging, Plaintiffs could not articulate what specific discovery

11   would aid them in their motion for preliminary injunction before Judge Mueller. Plaintiffs argued

12   they need discovery on Defendants’ interpretation of certain regulations and administrative

13   guidance, in order to demonstrate the likelihood of success on the merits of their case (the first

14   prong of the preliminary injunction test). However, these issues appear purely legal in nature.

15   Plaintiffs were also concerned that Defendants may attempt to rely on documents above and

16   beyond what has already been submitted to Judge Mueller, but the Court finds this assertion

17   speculative—especially given that counsel for Defendants asserted at the hearing that Defendants

18   did not plan to rely on any documents outside of their briefing and the administrative record.

19   Should any of these factual issues Plaintiffs speculate about actually arise at the preliminary

20   injunction hearing, Judge Mueller can resolve them as she sees fit. Therefore, Plaintiffs’
21   requested discovery would serve no purpose in aiding their arguments in the preliminary

22   injunction matter.

23   ////

24   ////

25   ////

26   ////
27
     1
       Given Judge Mueller’s order advancing the preliminary injunction hearing to 6/26, in actuality,
28   this would leave Defendants only two days to respond to the discovery request. (ECF No. 16.)
                                                     2
 1         IT IS HEREBY ORDERED that Plaintiffs’ motion to conduct expedited discovery (ECF

 2   No. 10) is DENIED.

 3   Dated: June 21, 2019

 4

 5
     morr.833
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                3
